o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ----------------------- number release date conex-122001-18 uil the honorable john ratcliffe member u s house of representative sec_6531 horizon road suite a rockwell texas attention dear representative ratcliffe i am responding to your inquiry dated date on behalf of your constituent ------------------- -------------- who receives disability retirement payments b b of the internal_revenue_code code that would make these payments non-taxable sec_104 of the code provides in general that gross_income does not include amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country or in the coast and geodetic survey or the public health service or as a disability annuity payable under the provisions of sec_808 of the foreign service act of sec_104 of the code provides that sec_104 of the code applies to an individual if on date component thereof referred to in subsection a however sec_1_104-1 provides that retired pay based on years_of_service is not excluded under sec_104 of the code in accordance with this provision all or a portion of disability retirement payments based on years_of_service generally is included in income for additional information about how sec_104 applies to military and government disability pensions see irs publication taxable and nontaxable income at https www irs gov pub irs-pdf p525 pdf pages and was a member of any organization or reserve is a military veteran asked about the application of section provided information indicating that ---- ---- ---- ---- ---- conex_122001-18 i hope this information is helpful if you have additional questions please contact me at -------------------- -------------------- ------------------ or at sincerely denise trujillo branch chief health and welfare branch office of associate chief_counsel tax exempt and government entities
